Exhibit 10.1

 

AGREEMENT AND RELEASE

 

THIS AGREEMENT made the 10th day of June, 2004.

 

B E T W E E N

 

TUCOWS.com Co

 

(hereinafter referred to as “Tucows”)

 

- and -

 


SUPRIYO SEN

 

(hereinafter referred to as “  Mr.Sen  ”)

 

Tucows and Mr. Sen hereby agree to fully and irrevocably settle all previous,
current and future issues between them concerning Mr. Sen’s employment with and
cessation of employment from Tucows on June 10th 2004 (the “Termination Date”)
on the following terms and conditions:

 

1.                                       Tucows will pay Mr. Sen a severance
payment consisting of one month’s notice and nine month’s severance or one
hundred fifty six thousand, two hundred and fifty dollars ($156,250), less
applicable statutory deductions, payable in equal installments over six months.
The notice payment will be taxed at Mr. Sen’s marginal tax rate with tax
deductions from the remaining months being made at the applicable withholding
tax rate.

 

2.                                       Tucows will pay Mr. Sen a pro rata
bonus amount of thirty seven thousand five hundred dollars ($37,500).

 

3.                                       Tucows will provide to Mr. Sen medical
benefits coverage for the period of notice and severance, or for 10 months.

 

4.                                       Tucows agrees to provide a six (6)
month employment counseling program at the executive level through the
consulting firm of Miller Dallas, should Mr. Sen wish to avail himself of these
services. The cost of the program will be paid directly by Tucows to the
consulting firm.

 

5.                                       The aforesaid severance payments and
the lump sum severance payment are deemed to include any future vacation and
holiday pay, including any statutory entitlements pursuant to the Employment
Standards Act, Ontario.

 

6.                                       Mr. Sen’s stock options will continue
to vest at a rate of 1,041.6 per month at $0.44 and 8,344.58per month at $0.37
in each of the ten months following the termination of employment date. The 2003
grant of 75,600 options will begin vesting August 5th 2004 at which time Mr. Sen
will receive 19,125 options and a further 1,593.75 options per month for the
remaining eight months of this agreement. All options vested prior to the
termination date and all options vested during the severance period may be
exercised, in whole or in part at any time prior to April 10th 2005.

 

7.                                       Mr. Sen shall promptly return all
Tucows property (e.g. computer, equipment, cellular phone, credit cards,
identification card, etc.) when asked.

 

8.                                       Tucows will provide Mr. Sen a suitable
letter of reference.

 

9.                                       Mr. Sen acknowledges that in his role
and any prior positions, Mr. Sen may have had access to confidential or
proprietary information, and agrees that unless explicitly required by law, such
information (written or oral) shall not be disclosed in any manner to any person
or entity.

 

1

--------------------------------------------------------------------------------


 

10.                                 Mr. Sen agrees that he shall not, within one
year of the date of termination, either directly or indirectly, in partnership
or jointly or in conjunction with any other person or persons, firm,
association, syndicate, company or corporation, whether as principal, agent,
shareholder, director, officer, employee, consultant or in any other manner
whatsoever, at any time solicit or accept any business from or the patronage of,
or render any services to, sell or to contract or attempt to contract with any
person, firm or corporation who is a customer or prospective customer of Tucows
or an employee of Tucows.

 

11.                                 Mr. Sen agrees that he shall not, at any
time within one year of the date of termination either individually or in
partnership or jointly or in conjunction with any person as principal,
consultant, agent, employee, shareholder, director, officer or in any other
manner whatsoever carry on, or be engaged in, or be concerned with, or
interested in, or advise, lend money to, guarantee the debts or obligations of,
or permit his name or any part thereof to be used or employed by, any person
engaged in or concerned with or interested in a business similar to or in
competition with Tucows in the Province of Ontario.

 

12.                                 The terms of this Agreement and matters
leading thereto shall not be disclosed by Mr. Sen except to his professional
legal or accounting advisors or unless explicitly required by law.

 

13.                                 In consideration of the mutual promises and
payments hereunder Mr. Sen agrees to execute the full and final Release attached
hereto as Appendix “A”.  Mr. Sen acknowledges that this Agreement and Release
hereby settles all issues between Tucows and Mr. Sen including, specifically,
any and all issues under or in any way related to the cessation of Mr. Sen’s
employment with Tucows.

 

14.                                 Mr. Sen fully understands all the terms of
this irrevocable Agreement and after having had sufficient opportunity to obtain
independent legal advice, voluntarily agrees to all of the terms and conditions
of this Agreement which Mr. Sen acknowledges is entered into in good faith by
Tucows.

 

15.                                 This Agreement is governed by the laws of
the Province of Ontario and is enforceable in a Court of competent jurisdiction
under the laws of the Province of Ontario.

 

 

DATED at Toronto this 16 day of June, 2004.

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

TUCOWS INTERNATIONAL CORP.

 

 

 

 

 

Per:

/s/ Ann Elliott

 

 

 

 

 

 

Per:

 

 

 

 

 

 

/s/ Supriyo Sen

 


WITNESS


 


SUPRIYO SEN

 

2

--------------------------------------------------------------------------------


 

APPENDIX “A”

 

R E L E A S E

 

SUPRIYO SEN (hereinafter referred to as the “Releasor”, which term includes
heirs, executors, administrators, successors and assigns), in consideration of
the terms and conditions set out in the Agreement attached hereto the
sufficiency and receipt of which is hereby expressly acknowledged, hereby
releases and forever discharges TUCOWS INTERNATIONAL CORP., its parents, its
direct and indirect subsidiaries, affiliates, and its past and present officers,
directors, agents, employees, successors and assigns, and all related and
affiliated corporations and its officers, directors, agents, employees,
successors and assigns (the “Released Parties” which term includes any on of the
Released Parties) from all claims (other than claims for payments provided for
or arising under the attached Agreement), causes of action or liabilities of any
kind and nature whatsoever arising out of or in connection with any matter cause
or thing to the date of this Agreement, other than claims under this Agreement,
including, without limiting the generality of the foregoing, any claims arising
out of the Releasor’s employment or the cessation of that employment with the
Released Parties.

 

THE RELEASOR hereby specifically covenants, represents and warrants to the
Released Parties that he has no further claim against the Released Parties for
or arising out of his employment with the Released Parties or the termination of
such employment including without limiting the generality of the foregoing, any
claims for pay, notice of termination, pay in lieu of such notice, severance
pay, expenses, bonus, overtime pay, interest, benefits and/or vacation pay and
specifically including any claim under Ontario’s Employment Standards Act, the
Ontario Labour Relations Act, 1995, and the Ontario Human Rights Code or any
other similar legislation governing or related to the employment of the
Releasor.  The Releasor also acknowledges that he has been paid all amounts
owing to him under the foregoing statutes. In the event that the Releasor would
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding or make any complaint against the Released Parties
or anyone connected with the Released Parties for or by reason of any cause,
matter or thing, this document may be raised as an estoppel and complete bar to
any such grievance, claim, demand, action, proceeding or complaint.

 

AND IT IS FURTHER AGREED that for the aforesaid consideration, the Releasor will
pay the authorities any taxes or any employment insurance repayments or any
interest, fines, penalties or other charges of any kind whatsoever that may be
made, claimed or demanded against the Releasor or the Released Parties as a
result of the payment of the amounts referred to in the attached Agreement and
the Releasor hereby agrees to indemnify and save harmless the Released Parties
from any and all claims or demands under the Income Tax Act of Canada, the
Employment Insurance Act of Canada, and/or the Income Tax Act of the Province of
Ontario, for or in respect of any failure on the part of the Released Parties to
deduct and remit income tax or employment insurance payments from all or any
part of the said consideration and any interest, fines or penalties relating
thereto or arising therefrom, and any costs or expenses incurred in defending
such claims or demands.

 

AND FOR THE CONSIDERATION THE RELEASOR agrees not to make any claim or take any
proceeding in connection with any of the claims released by virtue of the
preceding paragraphs against any other person or corporation who might claim
contribution or indemnity from the Released Parties by virtue of the said claim
or proceeding.

 

THE RELEASOR agrees that he has read the above Release and attached Agreement
and has had the opportunity to obtain independent legal advice with respect
thereto and understands that it contains a full and final release of all claims
that he has, or may have, against the Released Parties and that there is no
admission of liability on the part of the Released Parties and that such
liability is denied.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal this 16 day of June,
2004.

 

 

SIGNED, SEALED AND DELIVERED

)

 

in the presence of

)

 

 

)

 

 

)

 

 

)

 

 

)

 

 

)

/s/ Supriyo Sen

 

Witness

 

SUPRIYO SEN

 

3

--------------------------------------------------------------------------------